UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2012 Item 1: Schedule of Investments U.S. Growth Fund Schedule of Investments As of November 30, 2012 Market Value Shares ($000) Common Stocks (97.3%) 1 Consumer Discretionary (18.8%) * priceline.com Inc. 149,870 99,388 * Liberty Interactive Corp. Class A 3,104,616 59,919 * Amazon.com Inc. 175,240 44,169 NIKE Inc. Class B 442,025 43,089 Lowe's Cos. Inc. 1,108,145 39,993 Harley-Davidson Inc. 755,865 35,495 News Corp. Class A 1,305,160 32,159 Yum! Brands Inc. 459,130 30,798 * Dollar General Corp. 567,760 28,388 Staples Inc. 2,380,300 27,850 Walt Disney Co. 554,630 27,543 Comcast Corp. Class A 667,320 24,811 * Sirius XM Radio Inc. 8,247,490 22,928 Dunkin' Brands Group Inc. 717,080 22,818 * AutoZone Inc. 58,290 22,370 Family Dollar Stores Inc. 308,970 21,999 Time Warner Inc. 450,135 21,291 Abercrombie & Fitch Co. 443,260 20,341 * Sally Beauty Holdings Inc. 695,200 17,623 Starbucks Corp. 325,900 16,904 * Discovery Communications Inc. Class A 259,200 15,658 DR Horton Inc. 796,520 15,500 Starwood Hotels & Resorts Worldwide Inc. 204,215 11,020 Lennar Corp. Class A 265,720 10,108 PVH Corp. 85,010 9,741 Ralph Lauren Corp. Class A 27,850 4,375 * Michael Kors Holdings Ltd. 40,160 2,135 Consumer Staples (5.7%) *,^ Green Mountain Coffee Roasters Inc. 1,423,282 52,192 Walgreen Co. 1,497,662 50,786 PepsiCo Inc. 456,960 32,083 Colgate-Palmolive Co. 178,700 19,389 CVS Caremark Corp. 354,000 16,464 Mead Johnson Nutrition Co. 241,100 16,441 Lorillard Inc. 126,210 15,291 Wal-Mart Stores Inc. 132,075 9,512 Whole Foods Market Inc. 76,200 7,114 Energy (6.8%) EOG Resources Inc. 754,550 88,750 Kinder Morgan Inc. 2,121,755 71,737 Schlumberger Ltd. 435,765 31,209 Anadarko Petroleum Corp. 306,270 22,416 National Oilwell Varco Inc. 269,055 18,376 * Cobalt International Energy Inc. 452,725 10,558 * Cameron International Corp. 177,065 9,553 Ensco plc Class A 146,520 8,532 * Kinder Morgan Inc. Warrants, Exp. Date 5/25/17 819,392 3,097 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 222 Financials (5.9%) * IntercontinentalExchange Inc. 436,550 57,690 Progressive Corp. 2,531,600 53,797 JPMorgan Chase & Co. 966,785 39,716 CME Group Inc. 616,250 34,060 American Express Co. 279,700 15,635 * Affiliated Managers Group Inc. 104,800 13,506 T. Rowe Price Group Inc. 168,800 10,916 American Tower Corporation 63,140 4,731 Health Care (10.4%) Allergan Inc. 953,335 88,422 Novo Nordisk A/S ADR 332,575 52,770 * Gilead Sciences Inc. 688,300 51,623 Perrigo Co. 299,100 30,957 * Celgene Corp. 318,225 25,009 * Edwards Lifesciences Corp. 270,240 23,449 * Hologic Inc. 1,149,380 21,930 * Biogen Idec Inc. 144,955 21,611 Covidien plc 318,415 18,503 Johnson & Johnson 226,785 15,814 Merck & Co. Inc. 351,425 15,568 UnitedHealth Group Inc. 250,105 13,603 * Regeneron Pharmaceuticals Inc. 54,850 9,684 Agilent Technologies Inc. 226,825 8,685 * IDEXX Laboratories Inc. 57,400 5,365 Industrials (5.5%) Precision Castparts Corp. 136,000 24,941 Caterpillar Inc. 275,600 23,492 AMETEK Inc. 548,715 20,484 Union Pacific Corp. 165,500 20,320 * Stericycle Inc. 194,800 18,208 Norfolk Southern Corp. 288,765 17,436 Eaton Corp. 332,110 17,323 JB Hunt Transport Services Inc. 269,000 15,992 * IHS Inc. Class A 161,326 14,865 Donaldson Co. Inc. 415,600 13,956 Kansas City Southern 152,315 11,903 Cummins Inc. 65,050 6,385 WW Grainger Inc. 32,700 6,344 Rockwell Automation Inc. 25,385 2,011 Information Technology (38.9%) Apple Inc. 507,380 296,959 QUALCOMM Inc. 2,268,800 144,341 Mastercard Inc. Class A 260,815 127,455 * Google Inc. Class A 181,840 126,992 Visa Inc. Class A 747,800 111,953 * BMC Software Inc. 1,953,242 80,005 * eBay Inc. 1,240,308 65,513 Intuit Inc. 1,067,600 63,960 * Adobe Systems Inc. 1,701,700 58,896 Oracle Corp. 1,576,440 50,604 * Teradata Corp. 646,800 38,472 * VeriSign Inc. 1,041,444 35,544 * Cognizant Technology Solutions Corp. Class A 489,930 32,938 Altera Corp. 791,140 25,625 * Citrix Systems Inc. 406,848 24,883 * Alliance Data Systems Corp. 154,260 21,980 * Facebook Inc. Class A 751,135 21,032 * VeriFone Systems Inc. 676,133 20,548 * Juniper Networks Inc. 1,012,100 18,198 * Salesforce.com Inc. 111,115 17,519 * EMC Corp. 698,035 17,325 * Polycom Inc. 1,606,550 16,804 * Acme Packet Inc. 731,560 14,595 Broadcom Corp. Class A 420,860 13,627 * NetApp Inc. 418,035 13,256 * Splunk Inc. 419,292 12,663 * ServiceNow Inc. 260,100 8,487 * LinkedIn Corp. Class A 70,520 7,626 * Trimble Navigation Ltd. 109,800 6,109 * TIBCO Software Inc. 223,305 5,594 Accenture plc Class A 81,800 5,556 * VMware Inc. Class A 35,715 3,248 * Workday Inc. Class A 7,400 371 Materials (2.7%) Syngenta AG ADR 607,750 48,602 Monsanto Co. 497,000 45,520 Praxair Inc. 94,140 10,093 Telecommunication Services (2.6%) * Crown Castle International Corp. 1,222,886 82,569 * SBA Communications Corp. Class A 249,300 17,157 Total Common Stocks (Cost $3,121,864) Coupon Shares Temporary Cash Investments (3.4%) 1 Money Market Fund (3.0%) 3,4 Vanguard Market Liquidity Fund 0.167% 115,668,385 115,668 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Bank of America Securities, LLC (Dated 11/30/12, Repurchase Value $8,800,000, collateralized by Federal National Mortgage Assn., 3.500%, 12/01/42) 0.220% 12/3/12 8,800 8,800 U.S. Government and Agency Obligations (0.2%) 5,6 Freddie Mac Discount Notes 0.135% 12/17/12 1,500 1,500 6 United States Treasury Note/Bond 0.625% 12/31/12 2,000 2,001 6 United States Treasury Note/Bond 0.625% 2/28/13 2,000 2,002 Total Temporary Cash Investments (Cost $129,971) Total Investments (100.7%) (Cost $3,251,835) Other Assets and Liabilities-Net (-0.7%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $13,190,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.4% and 1.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $13,669,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $5,003,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
